CORRECTED NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021, 12/14/2021, 12/15/2021 and 01/06/2022, were filed after the mailing date of the Notice of Allowability on October 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application is in condition for allowance except for the presence of claims 8-16, which were previously withdrawn, without traverse.  Please see the Election made on October 2, 2020.  Thus, claims 8-16 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, US 2013/0280883 to Faul et al., discloses: a method of fabricating a semiconductor device 100 (Figs. 2A-2D, ¶ [0032]), the method comprising: forming a plurality of semiconductor fins 20 (Fig. 2A) above a semiconductor substrate 10 (Fig. 2A); forming a catalyst layer 30 (Fig. 2B) above the 
However, the prior art of record, including the Faul et al. reference, fails to anticipate nor render obvious all the limitations of the base claim 1, including: oxidizing outer portions of the sub-fin regions of each of the plurality of semiconductor fins using the catalyst layer to catalytically oxidize the sub-fin regions; and removing oxide formed from the oxidizing to provide a plurality of omega-fins each having a thinned sub-fin region narrower than the corresponding protruding proportion.  Claims 2-7 depend from claim 1, and thus, are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829